DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that the claim limitation "a proximal end portion" and “a distal end portion” have been interpreted in light of the specification wherein the proximal end portion is 20 and the distal end portion is 30 both include more than just the proximal and distal end of the endotracheal tube (see figure 1a). 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 recites “a flexural rigidity” of the main lumen, and then “the flexural rigidity” of the guide wire. The second instance should also read “a flexural rigidity”.
Claim 15 recites “so as to extend from the trachea to an end of the guide wire outside the mouth or nose of the patient”. While it is clear the guide wire is extending from the trachea to an area outside the mouth or nose of the patient, this limitation should be amended for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites “beveled end wire”. In light of applicant’s disclosure this limitation is unclear as the disclosure describes a beveled end, but no beveled end wire. For purposes of examination, this has been interpreted as a beveled end.
	Claims 7-10 are rejected due to their dependency on claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US 4,672,960) in view of Shimamura et al. (US 4,737,153 A).
Regarding claim 1, Frankel discloses:
An endotracheal tube (9) for use in a wire-guided intubation procedure (see figure 10), the endotracheal tube comprising: 
a main lumen (lumen through 9) having a sidewall (sidewall of 9), the main lumen being composed of a flexible material (see figures 6-10 which show 9 flexing and following the shape of the airway) and having a flexural rigidity complementary to the flexural rigidity of an anterograde or retrograde guide wire (7 shown in figures 9-10) (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other (work together) in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the guide wire and thereof follow the shape of an airway path into the trachea of a patient (see figures 6-10 which show 9 flexing and following the shape of the airway);  
a proximal end portion of the main lumen (portion of 9 that protrudes from mouth of patient in figure 11) suitable for attachment to a breathing circuit (end of 9 is capable of attachment to other tubing), and which end portion is configured to protrude in use from the mouth or nose of the patient (see figures 9-12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) suitable for insertion in use into the nose and/or mouth for entrance into the patient’s airway in a direction leading to the patient’s trachea (8), the distal end portion having a tip suitable for traversing the patient’s laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (10, 10’ ) at the sidewall of the main lumen (see figures 4a-4h) and extending from a proximal opening (opening in 9 at proximal end) of the tubular guide channel at the proximal end portion to a distal opening (opening in 9 at distal end) (col. 7, lines 5-10 indicate adaptor of ET tube can extend all the way from the distal end) of the tubular guide channel in the tip, wherein the tubular guide channel is configured to slidingly receive during the wire-guided intubation procedure an anterograde or a retrograde guide (1) (col. 2, lines 40-55); wherein the guide wire extends from the mouth or nose of the patient (see figures 9-12); wherein the tip follows the guide wire into the trachea (8) of the patient (see figure 10), wherein the guide wire extends into the trachea of the patient (figure 10); and
whereby the main lumen (lumen through 9) throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guide wire passing along the length of the guide channel thereby following the shape of the airway path (see figure 10).

Frankel does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankel’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip; wherein the guide wire extends into the trachea of the patient as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).

Regarding claim 2, Frankel as modified further discloses wherein the guide wire and the tubular guide channel have respective diameters such that the guide wire is snugly accommodated in the tubular guide channel. (see figures 6-10 which show 9 and 7 flexing and following the shape of the airway). The term snugly has been interpreted as “The snug relationship of diameters between a guide wire and the guiding channel ensure that the deformations in both are identical at all times during the process of railroading” as set forth in [082] of applicant’s disclosure.

Regarding claim 3, Frankel as modified by Shimamura further discloses wherein the soft material (Shimamura: col. 2, lines 57-61) of which the extreme end part of the distal end portion is composed allows both sides of the endotracheal tube at the tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient. These limitations have been interpreted as being functional: A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). It is the examiner’s position that as modified by Shimamura, the prior art discloses these recited functional limitations. Shimamura describes the soft material in col. 2, lines 57-61 and states that such tubes are prone to collapsing (col. 1, lines 24-25) without reinforcing wire. The tip of Shimamura is not reinforced as shown in figure 3 where element 6 is the reinforcing material. As such, the examiner takes the position that as modified by Shimamura Frankel discloses the functional limitations of “allows both sides of the endotracheal tube at the tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient”.

Regarding claim 4, Frankel as modified further discloses the tubular guide channel (10, 10’) is formed within the sidewall of the main lumen (see figures 4, 5).

Regarding claim 6, Frankel discloses:
A kit for wire-guided endotracheal intubation comprising:
a guide wire (1) having a flexural rigidity (figure 8) that, in use is installed in the airway of a patient in anterograde or retrograde manner (see figure 6) from the tracheal of the patient to the patient’s mouth or nose; and
an endotracheal tube (9) comprising: 
a main lumen (lumen through 9) having a sidewall (sidewall of 9), the main lumen being composed of a flexible material (see figures 6-10 which show 9 flexing and following the shape of the airway) and having a flexural rigidity complementary to the flexural rigidity of the guide wire (7 shown in figures 9-10) (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other (work together) in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the guide wire and thereof follow the shape of an airway path into the trachea of a patient (see figures 6-10 which show 9 flexing and following the shape of the airway);  
a proximal end portion of the main lumen (portion of 9 that protrudes from mouth of patient in figure 11) suitable for attachment to a breathing circuit (end of 9 is capable of attachment to other tubing), and which end portion is configured to protrude in use from the mouth or nose of the patient (see figures 9-12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) suitable for insertion in use into the nose and/or mouth for entrance into the patient’s airway in a direction leading to the patient’s trachea (8), the distal end portion having a tip suitable for traversing the patient’s laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (10, 10’ ) at said sidewall of the main lumen (see figures 4a-4h) and extending from a proximal opening (opening in 9 at proximal end) of the tubular guide channel at the proximal end portion to a distal opening (opening in 9 at distal end) (col. 7, lines 5-10 indicate adaptor of ET tube can extend all the way from the distal end) of the tubular guide channel in the nose at the tip, wherein the tubular guide channel is configured to slidingly receive during the wire-guided intubation procedure an anterograde or a retrograde guide (1) (col. 2, lines 40-55); wherein the guide wire extends from the mouth or nose of the patient; wherein the tip follows the guide wire into the trachea (8) of the patient (see figure 10), wherein the guide wire extends into the trachea of the patient (figure 10) and
whereby the main lumen (lumen through 9) throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guide wire passing along the length of the guide channel thereby following the shape of the airway path (see figure 10).
Frankel does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the tip is beveled, being shaped and deformable for traversing the laryngeal inlet of the patient during the wire-guided endotracheal intubation.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankel’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip; wherein the guide wire extends into the trachea of the patient as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).

Regarding claim 7, Frankel further discloses the kit wherein the tubular guide channel (10, 10’) of the endotracheal tube comprises a tubular channel (see figures 4, 5) formed within the sidewall of the main lumen (see figures 4, 5).

Regarding claim 9, Frankel as modified further discloses wherein the guide wire and the tubular guide channel have respective diameters such that the guide wire is snugly accommodated in the tubular guide channel. (see figures 6-10 which show 9 and 7 flexing and following the shape of the airway). The term snugly has been interpreted as “The snug relationship of diameters between a guide wire and the guiding channel ensure that the deformations in both are identical at all times during the process of railroading” as set forth in [082] of applicant’s disclosure.

Regarding claim 10, Frankel as modified by Shimamura further discloses wherein the soft material (Shimamura: col. 2, lines 57-61) of which the extreme end part of the distal end portion is composed allows both sides of the endotracheal tube at the tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient. These limitations have been interpreted as being functional: A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). It is the examiner’s position that as modified by Shimamura, the prior art discloses these recited functional limitations. Shimamura describes the soft material in col. 2, lines 57-61 and states that such tubes are prone to collapsing (col. 1, lines 24-25) without reinforcing wire. The tip of Shimamura is not reinforced as shown in figure 3 where element 6 is the reinforcing material. As such, the examiner takes the position that as modified by Shimamura Frankel discloses the functional limitations of “allows both sides of the endotracheal tube at the tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient”.

Claim(s) 1, 5, 6, 8, 12, 13, 15-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fortune et al. (US 5,507,279 A1) in view of Shimamura et al. (US 4,737,153 A), in further view of Upsher (US 4,337,761 A1).
Regarding claim 1, Fortune discloses:
An endotracheal tube (86) for use in a wire-guided intubation procedure, the endotracheal tube comprising: 
a main lumen (lumen through 86) having a sidewall (88), the main lumen being composed of a flexible material (polyethylene or the like; col. 2, lines 63-65) and having a flexural rigidity complementary to the flexural rigidity of an anterograde or retrograde guide wire (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the guide wire and therefore follow the shape of an airway path along which the guide wire extends into the trachea of a patient (see figures 11-12)  
a proximal end portion of the main lumen (portion of 86 that protrudes from mouth of patient in figure 12) suitable for attachment to a breathing circuit, and which end portion in use is configured to protrude from the mouth or nose of the patient (see figure 12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) for insertion into the nose and/or mouth of the patient, so as to enter the airway in a direction leading to the trachea (14), the distal end portion having a tip (see figure 7) for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (100) running between the portions (100 is between portions: distal end portion and proximal end portion) wherein the guide exits a proximal end of the main lumen (see figure 6) adjacent to the proximal end portion and a distal opening (portion has a distal opening 94 next to the tip) adjacent to the tip, wherein the tubular guide channels configured to slidingly receive during the wire-guided intubation procedure an anterograde or a retrograde guide wire (18) extending into the trachea (14) of the patient from the mouth or nose of the patient whereby the protruding rounded nose of the tip follows the guide wire into the trachea (14) of the patient (col. 6, lines 29-49).
Fortune does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material, wherein the tip is shaped to provide a protruding rounded nose.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fortune’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip; wherein the guide wire extends into the trachea of the patient as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).
Fortune/Shimamura does not explicitly state that the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening, although Fortune does disclose the guide wire extending from the proximal end to a distal end (see figure 11).
However, Upsher teaches it is known to place the guide wire into the main lumen of the endotracheal tube (as shown in Shimamura), or in a passage in the wall of the endotracheal tube (col. 2, lines 38-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fortune/Shimamura wherein the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening as taught by Upsher, so the guide wire does not interfere with the breathing path in the main lumen, and so the guide wire does not contaminate the inside of the main lumen. 
As modified by Upsher, Fortune discloses the main lumen throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guidewire (guidewire slides in a side passage as taught by Upsher) passing along the length of the guide channel thereby following the shape of the airway (Upsher teaches the use of a guide channel within the wall of the endotracheal tube and as such as Fortune’s endotracheal tube is guided into the trachea, it will follow the shape of the airway path).

Regarding claim 5, Fortune further discloses the endotracheal tube which is absent a predetermined curve (see figure 6, absent a predetermined curve in this orientation).

Regarding claim 6, Fortune discloses:
A kit for wire-guided endotracheal intubation comprising: an endotracheal tube (86) comprising: 
A guide wire (18) having a flexural rigidity (in order to perform the function of guiding the wire has flexural rigidity) and which in use is installed in the airway of a patient in anterograde or retrograde manner from the trachea of the patient to the mouth or nose of the patient (figure 10); and
an endotracheal tube comprising:
a main lumen (lumen through 86) having a sidewall (88), the main lumen being composed of a flexible material (polyethylene or the like; col. 2, lines 63-65) having a flexural rigidity complementary to the flexural rigidity of an anterograde or retrograde guide wire (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the shape of an airway path along which the guide wire extends in use, into the trachea of a patient (see figures 11-12)  
a proximal end portion of the main lumen (portion of 86 that protrudes from mouth of patient in figure 12) suitable for attachment to a breathing circuit, and which is configured to protrude in use from the mouth or nose of the patient (see figure 12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) for insertion into the nose and/or mouth of the patient, so as to enter the airway in a direction leading to the trachea (14), the distal end portion having a tip which is shaped (see figure 7) for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (100) running between the portions (100 is between portions: distal end portion and proximal end portion) wherein the guide exits a proximal end of the main lumen (see figure 6) adjacent to the proximal end portion and a distal opening (portion has a distal opening 94 next to the tip) adjacent to the tip, wherein the tubular guide channels configured to slidingly receive during the wire-guided intubation procedure an anterograde or a retrograde guide wire (18) extending into the trachea (14) of the patient from the mouth or nose of the patient whereby the protruding rounded nose of the tip follows the guide wire into the trachea (14) of the patient (col. 6, lines 29-49).
Fortune does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material, wherein the tip is deformable.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fortune’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).
Fortune/Shimamura does not explicitly state that the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening, although Fortune does disclose the guide wire extending from the proximal end to a distal end (see figure 11).
However, Upsher teaches it is known to place the guide wire into the main lumen of the endotracheal tube (as shown in Shimamura), or in a passage in the wall of the endotracheal tube (col. 2, lines 38-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fortune/Shimamura wherein the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening as taught by Upsher, so the guide wire does not interfere with the breathing path in the main lumen, and so the guide wire does not contaminate the inside of the main lumen. 
As modified by Upsher, Fortune discloses the main lumen throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guidewire (guidewire slides in a side passage as taught by Upsher) passing along the length of the guide channel thereby following the shape of the airway (Upsher teaches the use of a guide channel within the wall of the endotracheal tube and as such as Fortune’s endotracheal tube is guided into the trachea, it will follow the shape of the airway path).

Regarding claim 8, Fortune further discloses the endotracheal tube which is absent a predetermined curve (see figure 6, absent a predetermined curve in this orientation).

Regarding claim 11, Fortune discloses:
A method of endotracheal (86) intubation of a patient, the method comprising: 
Locating a guide wire (18) having a flexural rigidity (every material has some amount of flexural rigidity) throughout an airway path of a patient from the trachea of the patient to the nose or mouth of a patient by introducing a guide wire (18) having a flexural rigidity (in order to perform the function of guiding the wire has flexural rigidity) in an anterograde manner into the nose or mouth of a patient and advancing it anterograde through the larynx of the patient and into the trachea leaving an end of the guide wire outside the nose or mouth of the patient or introducing a guide wire (18) having a flexural rigidity (in order to perform the function of guiding the wire has flexural rigidity) in a retrograde manner by passing an end of the guide wire (18) through the front of the neck of the patient (see figures 9, 10) into the larynx of the patient and advancing it retrograde and retrieving the end so that the end is outside the nose or mouth of the patient (figures 9,10, 11, 12 show these method limitations);
advancing into the patient's trachea (14) an endotracheal tube (18) (see figures 11-12) of suitable length, wherein the endotracheal tube comprises: 
a main lumen (lumen through 86) having a sidewall (88), the main lumen being composed of a flexible material (polyethylene or the like; col. 2, lines 63-65) having a flexural rigidity complementary to the flexural rigidity of an anterograde or retrograde guide wire (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the guide wire (18) and therefore follow the shape of an airway path, along which the guide wire extends, into the trachea of a patient (see figures 11-12)  
a proximal end portion of the main lumen (portion of 86 that protrudes from mouth of patient in figure 12) suitable for attachment to a breathing circuit, and which is configured to protrude in use from the mouth or nose of the patient (see figure 12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) for insertion into the nose and/or mouth of the patient, so as to enter the airway in a direction leading to the trachea (14), the distal end portion having a tip which has a beveled end with a tip (see figure 7) for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (100) at the sidewall of the main lumen and extending (100 is between portions: distal end portion and proximal end portion) from a proximal opening (portion has a proximal opening; see figure 6) at the proximal end portion to a distal opening (portion has a distal opening 94 next to the tip) in the tip, wherein the tubular guide channels configured to slidingly receive during the wire-guided intubation procedure an anterograde or a retrograde guide wire (18) extending into the trachea (14) of the patient from the mouth or nose of the patient whereby the tip follows the guide wire into the trachea (14) of the patient (col. 6, lines 29-49);
wherein the step of advancing into the patient’s trachea the endotracheal tube comprises:
loading the endotracheal tube into the guide wire by passing the end of the guidewire that is outside of the nose or mouth of the patient into the distal opening of the tubular guide channel (figure 11) and railroading the endotracheal tube along the guidewire until the end emerges from the proximal opening (proximal opening of endotracheal tube) of the tubular guide channel (figure 11), 
holding the end of the guidewire that emerges from the proximal end of the tubular guide channel (figure 11; held with clamp 104), and
advancing the endotracheal tube in an anterograde direction by sliding the tubular guide channel over the guide wire so that the main lumen throughout its length from the distal end portion to the proximal end portion follows the guide wire passing along the length of the guide channel thereby following the shape of the airway path until the tip at the distal end portion of the main lumen has advanced into its desired position into the trachea (14) of the patient (see figure 12) (col. 7, lines 4-28);

Fortune does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, the extreme end part of the distal end portion having a beveled end with a tip shaped and deformable for traversing the laryngeal inlet of the patient during the endotracheal intubation of the patient.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fortune’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).
Fortune/Shimamura does not explicitly state that the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening, although Fortune does disclose the guide wire extending from the proximal end to a distal end (see figure 11).
However, Upsher teaches it is known to place the guide wire into the main lumen of the endotracheal tube (as shown in Shimamura), or in a passage in the wall of the endotracheal tube (col. 2, lines 38-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fortune/Shimamura wherein the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening as taught by Upsher, so the guide wire does not interfere with the breathing path in the main lumen, and so the guide wire does not contaminate the inside of the main lumen. 
As modified by Upsher, Fortune discloses the main lumen throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guidewire (guidewire slides in a side passage as taught by Upsher) passing along the length of the guide channel thereby following the shape of the airway (Upsher teaches the use of a guide channel within the wall of the endotracheal tube and as such as Fortune’s endotracheal tube is guided into the trachea, it will follow the shape of the airway path).


Regarding claim 12, Fortune as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above. Fortune as modified further discloses wherein the guide wire and the guide channel have respective diameters so that the guide wire is snugly (to fit closely) accommodated in the guide channel (see figure 3 of Fortune).

Regarding claims 13, Fortune as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above. Fortune as modified further discloses wherein the soft material of which the extreme end part of the distal end portion is composed allows both sides of the tube at its tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient (col. 3, lines 59-67 of Shimamura indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also perform the claimed function; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).

Regarding claims 15 and 16, Fortune discloses:
An assembly of a guide wire and an endotracheal tube for wire-guided endotracheal intubation of a patient, the assembly comprising: 
a guide wire (18) having a flexural rigidity (in order to perform the function of guiding the wire has flexural rigidity) and which in use is installed in the airway of a patient in anterograde or retrograde manner so as to extend from the trachea of the patient to an end of the guide wire outside the mouth or nose of the patient (figure 10); and
an endotracheal tube (86) comprising: 
a main lumen (lumen through 86) having a sidewall (88), the main lumen being composed of a flexible material (polyethylene or the like; col. 2, lines 63-65) having a flexural rigidity complementary to the flexural rigidity of an anterograde or retrograde guide wire (complementary has been interpreted as “serving to complete” and thus the flexural rigidity of the main lumen is complementary to that of the retrograde wire since they complete each other in order to intubate an individual and provide the necessary stiffness for proper placement within the individual being intubated) so as to follow the shape of an airway path along which the guide wire extends in use, into the trachea of a patient (see figures 11-12)  
a proximal end portion of the main lumen (portion of 86 that protrudes from mouth of patient in figure 12) suitable for attachment to a breathing circuit, and which is configured to protrude in use from the mouth or nose of the patient (see figure 12); 
a distal end portion of the main lumen (portion of 9 that is inserted into patient’s mouth) for insertion into the nose and/or mouth of the patient, so as to enter the airway in a direction leading to the trachea (14), the distal end portion having a tip which is shaped (see figure 7) for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (see figures 9-12); and 
a tubular guide channel (100) at the sidewall (fig 7) running between the portions (100 is between portions: distal end portion and proximal end portion) wherein the guide exits a proximal end of the main lumen (see figure 6) adjacent to the proximal end portion and a distal opening (portion has a distal opening 94 next to the tip) adjacent to the tip, 
wherein the tubular guide channel (100) has slidingly received therethrough the guide wire (18) so that the guidewire extends from and beyond the tip of the distal end portion of the endotracheal tube and which in use extends into the patient’s trachea guides the tip to follow the guide wire into the patient’s trachea (see figures 9-12 and figure 7).
Fortune does not explicitly state that the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material, wherein the tip is beveled and shaped and deformable for traversing the laryngeal inlet of the patient during intubation of the patient.
However, Shimamura teaches an endotracheal tube (12) wherein a main lumen has a flexible material (col. 2, lines 57-61) of most of its length reinforced (via reinforcing material 6; see figure 3), wherein the flexible material of which the distal end portion is composed is non-reinforced and is more readily deformable relative to the reinforced material (col. 4, lines 29-53), wherein the tip is shaped to provide a beveled end with a tip (col. 4, lines 48-50) and is deformable for traversing the laryngeal inlet of the patient during the wire-guided intubation procedure (col. 3, lines 59-67 indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also deform for traversing the laryngeal inlet of the patient; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fortune’s device wherein the main lumen having the flexible material of most of its length reinforced to prevent kinking thereof during its intubation, use and extubation, wherein the flexible material of which an extreme end part of the distal end portion is composed is non-reinforced and is soft so as to be more readily deformable relative to the reinforced material, wherein the extreme end part of the distal tip is shaped to provide a beveled end with tip as taught by Shimamura for the purpose of preventing injury to the living body (col. 4, lines 44-53) while providing kink resistance (Shimamura: col 1, line 63-col. 2, lines 5).
Fortune/Shimamura does not explicitly state that the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening, although Fortune does disclose the guide wire extending from the proximal end to a distal end (see figure 11).
However, Upsher teaches it is known to place the guide wire into the main lumen of the endotracheal tube (as shown in Shimamura), or in a passage in the wall of the endotracheal tube (the sidewall of the main lumen) (col. 2, lines 38-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fortune/Shimamura wherein the tubular guide channel extends from a proximal opening to the tubular guide channel at the proximal end portion to a distal opening as taught by Upsher, so the guide wire does not interfere with the breathing path in the main lumen, and so the guide wire does not contaminate the inside of the main lumen. 
As modified by Upsher, Fortune discloses the main lumen throughout its length from the distal end portion to the proximal end portion (as set forth above) in use follows the guidewire (guidewire slides in a side passage as taught by Upsher) passing along the length of the guide channel thereby following the shape of the airway (Upsher teaches the use of a guide channel within the wall of the endotracheal tube and as such as Fortune’s endotracheal tube is guided into the trachea, it will follow the shape of the airway path).

Regarding claim 17, Fortune further discloses the kit wherein the endotracheal tube is absent a predetermined curve (see figure 6, absent a predetermined curve in this orientation).

Regarding claim 18, Fortune as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Fortune as modified further discloses wherein the guide wire and the guide channel have respective diameters so that the guide wire is snugly (to fit closely) accommodated in the guide channel (see figure 3 of Fortune).

Regarding claim 19, Fortune as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Fortune as modified further discloses wherein the soft material of which the extreme end part of the distal end portion is composed allows both sides of the tube at its tip to deform inwardly to a smaller size as the tip in use is moved past the laryngeal inlet of the patient and to return to its original shape as it moves into the subglottic area of the patient (col. 3, lines 59-67 of Shimamura indicate appropriate materials for use in this device including silicone; [0331] of applicant’s disclosure indicate that silicone or other suitable softer non-allergenic materials is what the endotracheal tube is made out of and thus since the beveled tips are made from the same materials, Shimamura’s device would also perform the claimed function; Shimamura also discloses the tip can be the same material as the body or a material that is softer col. 5, lines 37-40).

Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fortune et al. (US 5,507,279 A1) in view of Shimamura et al. (US 4,737,153 A), in further view of Upsher (US 4,337,761 A1) in further view of Kramann et al. (US 4,509,945 A). 
Regarding claim 14, Fortune as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above and anterograde advancement as shown in figures 9, 10. Fortune as modified does not explicitly state before the tubular guide channel is advanced anterograde by sliding the tubular guide channel over the guide wire, the tip and the guide wire are lubricated with a lubricant. 
However, Kramann teaches it is known to use lubricant with a tube and guidewire for the purpose of reducing friction (col. 3, lines 45-51). 
Therefore, it would have been obvious to one having ordinary skill in the art to have modified Fortune wherein before the tubular guide channel is advanced anterograde by sliding the tubular guide channel over the guide wire, the tip and the guide wire are lubricated with a lubricant as taught by Kramann for the purpose of reducing friction (col. 3, lines 45-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785